Citation Nr: 0900325	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for right carpal tunnel syndrome, effective June 9, 
2002.

2.  Entitlement to an evaluation in excess of 0 percent for 
right carpal tunnel syndrome, effective November 1, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome, effective June 9, 
2002.

4.  Entitlement to an evaluation in excess of 0 percent for 
left carpal tunnel syndrome, effective November 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
February 1986 and October 2001 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for right carpal 
tunnel syndrome assigning a 20 percent evaluation, effective 
June 9, 2002, and a 0 percent evaluation, effective October 
29, 2002; and granted service connection for left carpal 
tunnel syndrome assigning a 10 percent evaluation, effective 
June 9, 2002, and a 0 percent evaluation, effective November 
25, 2003.  These ratings were confirmed in an April 2005 
rating decision, although the effective dates for the reduced 
ratings were inexplicably altered.

The Board has used the effective dates most favorable to the 
veteran and characterized the issues accordingly, based upon 
the holdings in this decision.


FINDINGS OF FACT

1.  Effective June 9, 2002, the right (major side) carpal 
tunnel symptoms include electromiographic (EMG) studies 
consistent with median neuropathy (carpal tunnel syndrome) 
with motor as well as sensory involvement and complaints of 
pain and numbness.  

2.  Effective November 1, 2002, the right carpal tunnel 
syndrome symptoms include findings of a right "trigger 
finger" involving the long finger locking up; complaints of 
pain, numbness, and weakness in the wrist and hand; some 
objective evidence of slight bilateral grip weakness, and 
thumb abduction and thumb opposition weakness; sensation 
diminished to light touch and pin; and an EMG study 
consistent with diagnosis of mild bilateral median neuropathy 
of the wrist.  

3.  Effective June 9, 2002, the left (minor) carpal tunnel 
syndrome symptoms include EMG findings consistent with 
bilateral median neuropathies at the wrist (carpal tunnel 
syndrome) with motor as well as sensory involvement and 
minimal subjective complaints.

4.  Effective November 25, 2003, the left carpal tunnel 
syndrome symptoms include complaints of numbness, pain, and 
weakness in the left hand and wrist and an EMG study of mild 
bilateral median neuropathy at the wrist.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for right (major) carpal tunnel syndrome are met, 
effective June 9, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for right (major) carpal tunnel syndrome are met, 
effective November 1, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

3.  The criteria for a disability rating higher than 10 
percent for left (minor) carpal tunnel syndrome are not met, 
effective June 9, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

4.  The criteria for a disability rating of 10 percent, but 
no higher, for left (minor) carpal tunnel syndrome are met, 
effective November 25, 2003. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002, regarding the initial service 
connection claim for bilateral carpal tunnel syndrome.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

After the RO granted service connection for bilateral carpal 
tunnel syndrome in a September 2004 rating decision, the 
veteran filed a notice of disagreement with the assigned 
ratings in November 2004.  The RO continued the ratings 
assigned in an April 2005 rating decision and June 2005 
statement of the case.  While the veteran was not provided a 
VA letter outlining the evidence necessary to substantiate an 
initial increased rating claim, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the carpal tunnel syndrome.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for bilateral carpal tunnel 
syndrome in September 2004.  The veteran contends that he is 
entitled to ratings higher than the ones assigned.  His wife 
submitted statements in support of his claim in February 2003 
noting her observation of the veteran's carpal tunnel 
symptoms.  His representative also has submitted arguments on 
the veteran's behalf that he is at least entitled to a 
finding of mild symptoms for carpal tunnel syndrome under the 
relevant diagnostic criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's carpal tunnel syndrome is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, which addresses the median 
nerve.  A 10 percent rating is appropriate for both the major 
and minor hand when there is mild incomplete paralysis of the 
median nerve.  For moderate incomplete paralysis, a 30 
percent rating is assigned for the major hand and a 20 
percent rating is assigned for the minor hand.  For severe 
incomplete paralysis, a 50 percent rating is assigned for the 
major hand and a 40 percent rating is assigned for the minor 
hand.  A 70 percent rating is assigned for complete paralysis 
of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated 
as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation. 38 C.F.R. § 4.71, Plate I.

Right carpal tunnel syndrome

The right carpal tunnel syndrome was initially rated as 20 
percent disabling, effective June 9, 2002.  

An August 2002 private electromiographic (EMG) study shows 
findings consistent with bilateral median neuropathies 
(carpal tunnel syndrome) with motor as well as sensory 
involvement, which might be more severe on the right than the 
left.  

An October 2002 VA examination shows that the veteran is 
right-handed and was seen for hand difficulty.  He was 
discharged from the military feeling pretty well (in June) 
but in July he noted that both hands felt numb, especially 
fingers one, two, and three.  He also had pain in the wrists.  
This pain would often wake him up at night and it was very 
uncomfortable during the day.  On physical evaluation, 
bending of the right wrist caused severe pain.  There also 
was subjective hypesthesia in fingers one, two, and three 
down to the palm of the right hand.

An October 2002 private medical record notes the veteran had 
a right carpal tunnel release surgery performed.  A later 
October 2002 private medical record shows the veteran as 
status post right carpal tunnel release times eight days.  
The veteran did not have any pain at the wrist but still had 
some numbness; the numbness was "different" from 
preoperatively.  He felt that this was resolving.  On 
objective evaluation, the incision line was well-healed and 
sutures were removed without difficulty.  There was no 
evidence of infection and the veteran had full range of 
motion of the fingers and wrists without apparent difficulty.

The RO determined that these findings more closely 
approximated the criteria for moderate incomplete paralysis 
of the median nerve.  Given that the veteran is right-handed, 
however, his rating should have been 30 percent for the major 
side, effective June 9, 2002, instead of the 20 percent 
assigned.  

A rating higher than 30 percent does not apply, as the 
medical evidence does not rise to the level of severe 
incomplete paralysis of the median nerve.  While the veteran 
experienced numbness and pain in the hand and wrist, he could 
bend the wrist and fingers and after the carpal tunnel 
release surgery he had full range of motion of the fingers 
and wrists without difficulty.

Following surgery in October 2002, the right carpal tunnel 
syndrome was assigned a 0 percent rating, initially effective 
October 29, 2002, and, in a later decision, effective 
November 1, 2002.  The Board accepts the November 1, 2002, 
effective date as controlling.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

A July 2004 VA patient contact notes shows complaints of a 
painful middle finger.  The veteran stated that it was very 
painful to bend it and that the pain started in the middle 
knuckle of the finger radiating into the hand.  In the 
morning, the hand was difficult to open up and at times the 
finger would lock up in a bent position and was painful.  The 
veteran thought it was "trigger finger."  A later July 2004 
VA medical record shows the veteran stated he had awakened 
for the last two weeks with the right third finger flexed and 
painful release.  The pain was getting more severe.  He had a 
previous injury to the right third finger with a deep 
laceration with tendon visible but not cut.  On objective 
evaluation, the right third finger had a vertical well-healed 
scar.  There was no palpable abnormality in the palmar 
surface or at the joints on palpation.  The flexion was 
without discomfort.  There was pain on extension of the third 
finger.  The assessment was right "trigger finger."

An October 2004 VA orthopedic clinic note shows the veteran 
had been having some triggering of the right long finger 
since July 2004.  He stated that it began spontaneously 
without trauma and occurred in the morning, sporadically.  He 
had some discomfort in the proximal aspect of the right long 
finger and had not had any previous trigger finger releases.  
Physical examination of the right hand demonstrated no 
obvious skin deformities about the digits.  He had some 
tenderness to palpation over the A1 pully on the right finger 
and there was some mild crepitance with flexion of the digit.  
He had no active triggering on the examination at that time, 
a normal sensory examination, and adequate perfusion to the 
digits.  He had a well-healed carpal tunnel release scar on 
the proximal palm and palpable radial and ulnar pulses at the 
wrist.  He also had full range of motion about the wrist.  
His grip strength was five out of five motor on the right 
side.  The assessment was right long finger triggering.

A February 2005 VA examination report shows intermittent 
symptoms ranging in severity from 0 to 5 out of 10.  The 
frequency was activity dependent and the nature of the 
condition was numbness and some aching.  The veteran when 
initially questioned about numbness reported that he had 
tingling but that this disappeared with the carpal tunnel 
release.  He had residual numbness of the right 4th and 5th 
digits.  Later on the examination, he shared that he felt 
numbness and tingling of all fingertips but most pronounced 
in the 4th and 5th digits bilaterally.  He also reported 
weakness bilaterally and decreased grip strength.  

On physical examination, peripheral pulses were 2+ and there 
was some mild palmar erythema.  The veteran had carpal tunnel 
release scars bilaterally in the volar aspect of the wrist on 
the right that measured 2 inches and were non-tender and non-
adherent.  Deep tendon reflexes were 2+ and symmetric for 
upper extremity biceps, triceps, and brachialis.  Sensory 
examination was intact for light touch and proprioception.  
Motor examination revealed inconsistent strength in the upper 
extremities with give way strength.  With repeat examination 
and prompting he was seen to improve.  His grip strength 
appeared to be within normal limits with repeat testing but 
initially was 4/5.  Subsequently it was 5/5.  Opponens 
pollicis was 5/5; wrist flexion 5/5; wrist extension 5/5; and 
finger extension 5/5 with prompting. The veteran had some 
decreased finger abduction 4/5 but wrist ulnar deviation was 
within normal limits.  Elbow extension was 5/5; and shoulder 
abduction and adduction were 5/5.   The assessment was status 
post right carpal tunnel syndrome October 2002.  The examiner 
noted that the most pronounced deficit of sensory symptoms in 
the hands was in the 4th and 5th digits and this would be 
innervated by the ulnar nerve not the median nerve.  With 
carpal tunnel syndrome one would expect decreased sensation 
in the thumb, index, middle, half of the 4th finger nerves, 
and the 3rd finger.  X-ray evaluation on the right wrist 
showed minimal degenerative changes between the trapezium and 
the first metacarpal.

In April 2005, a VA medical record shows complaints of 
ongoing hand numbness, weakness, and decreased dexterity.  He 
had severe numbness in the past associated with pain and 
underwent a carpal tunnel release in 2002 on the right wrist.  
This fully relieved the hand pain but the numbness, weakness, 
and dexterity problems had persisted.  Distribution was 
described in the hand and fingers like he was wearing gloves.  
He had difficulty manipulating small objects.  Symptoms were 
continuous but worse in the morning.  Any general ongoing 
motions worsened the symptoms but no particular activities 
were identified.  He felt that his grip strength was less but 
was unsure about whether his weakness and numbness had 
worsened over the last few years.  On physical examination, 
there was normal muscle bulk and tone in the bilateral upper 
extremities and normal pulses in the upper extremities.  The 
strength also was normal except for slight bilateral grip 
weakness, and thumb abduction and opposition weakness 
slightly worse right than left.  Sensation was diminished to 
light touch and pin particularly in the median distribution 
bilaterally, left worse than right.  Also in bilateral ulnar 
distribution left worse than right.  He reported better 
sensation in the 5th digits than the 1st through 3rd 
bilaterally.  His deep tendon reflexes were brisk in the 
bilateral upper extremities, 3+ in biceps, triceps, 
brachioradialis, and finger flexors.   An EMG study showed 
electrodiagnostic evidence of bilateral median neuropathy by 
virtue of delayed sensory nerve peak latencies consistent 
with a diagnosis of mild bilateral median neuropathy of the 
wrist.  The examiner noted that without prior/pre-operative 
studies, he could not state if this was a residual from the 
carpal tunnel surgeries.  

The medical evidence after November 1, 2002 shows findings of 
a right "trigger finger" involving the long finger locking 
up and complaints of pain, numbness, and weakness in the 
wrist and hand.  X-ray evaluation on the right wrist showed 
minimal degenerative changes between the trapezium and the 
first metacarpal but this has not been associated with the 
right carpal tunnel syndrome.  Physical examination mostly 
showed normal motor and sensory examinations through February 
2005.  However, the April 2005 medical record showed 
increased subjective complaints of hand numbness and weakness 
and physical examination showed grip weakness, thumb 
abduction and opposition weakness, diminished sensation in 
the median distribution, and electrodiagnostic evidence 
consistent with a diagnosis of mild median neuropathy of the 
wrist.  These findings support at least a 10 percent 
evaluation under Diagnostic Code 8515.  Even though the April 
2005 examiner noted that without prior/pre-operative studies, 
he could not state if EMG findings were residuals from the 
carpal tunnel surgeries, all doubt is resolved in the 
veteran's favor.  The regulations specifically provide that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Given that 
the nature of the veteran's symptoms have been relatively 
consistent since the time of the decrease to 0 percent, a 10 
percent evaluation is warranted, effective November 1, 2002.  

Left carpal tunnel syndrome

Effective June 9, 2002, the left carpal tunnel syndrome is 
rated as 10 percent disabling.  An August 2002 EMG study 
shows findings consistent with bilateral median neuropathies 
at the wrist (carpal tunnel syndrome) with motor as well as 
sensory involvement.

An October 2002 VA examination report showed complaints of 
occasional tingling in the left hand.  His left hand 
otherwise felt "pretty good."  On physical evaluation, 
there was some slight pain on the left wrist.

These findings do not show more than mild incomplete 
paralysis of the median nerve on the left.  The veteran's 
subjective complaints were minimal during this time frame.  
Therefore, a rating higher than 10 percent is not warranted 
effective June 9, 2002.
 
Following surgery in November 2003, a 0 percent rating is 
assigned for left carpal tunnel syndrome, effective November 
25, 2003, based on a private orthopedic record reflecting 
status post left carpal tunnel release and excision of the 
left ring finger mass.  He had full range of motion of the 
fingers.

A February 2005 VA examination report shows intermittent 
symptoms ranging in severity from 0 to 5 out of 10.  The 
frequency was activity dependent and the nature of the 
condition was numbness and some aching.  The veteran when 
initially questioned about numbness reported that he had 
tingling but that this disappeared with the carpal tunnel 
release.  He had residual numbness of the left 4th and 5th 
digits.  Later on the examination, he shared that he felt 
numbness and tingling of all fingertips but most pronounced 
in the 4th and 5th digits bilaterally.  He also reported 
weakness bilaterally and decreased grip strength.  

On physical examination, peripheral pulses were 2+ and there 
was some mild palmar erythema.  The veteran had carpal tunnel 
release scars bilaterally in the volar aspect of the wrist on 
the right, measuring 2 inches on the right, non-tender and 
non-adherent.  Deep tendon reflexes were 2+ and symmetric for 
upper extremity biceps, triceps, and brachialis.  Sensory 
examination was intact for light touch and proprioception.  
Motor examination revealed inconsistent strength in the upper 
extremities with give way strength.  With repeat examination 
and prompting he was seen to improve.  His grip strength 
appeared to be within normal limits with repeat testing but 
initially was 4/5.  Subsequently it was 5/5.  Opponens 
pollicis was 5/5; wrist flexion 5/5; wrist extension 5/5; and 
finger extension 5/5 with prompting.  The veteran had some 
decreased finger abduction 4/5 but wrist ulnar deviation was 
within normal limits.  Elbow extension was 5/5; and shoulder 
abduction and adduction were 5/5.   The assessment was status 
post right carpal tunnel syndrome October 2002.  The examiner 
noted that the most pronounced deficit of sensory symptoms in 
the hands was in the 4th and 5th digits and this would be 
innervated by the ulnar nerve not the median nerve.  With 
carpal tunnel syndrome one would expect decreased sensation 
in the thumb, index, middle, half of the 4th finger nerves, 
and the 3rd finger.  X-ray evaluation on the left wrist 
showed mild degenerative changes at the joint between the 
left trapezium and the 1st metacarpal.

An April 2005 VA medical record shows complaints of ongoing 
hand numbness, weakness, and decreased dexterity.  He had 
severe numbness in the past associated with pain and 
underwent a carpal tunnel release in 2003 on the left wrist.  
This fully relieved the hand pain but the numbness, weakness, 
and dexterity problems had persisted.  Distribution was 
described in the hand and fingers like he was wearing gloves.  
He had difficulty manipulating small objects.  Symptoms were 
continuous but worse in the morning.  Any general ongoing 
motions worsened the symptoms but no particular activities 
were identified.  He felt that his grip strength was less but 
was unsure about whether his weakness and numbness had 
worsened over the last few years.  On physical examination, 
there was normal muscle bulk and tone in the bilateral upper 
extremities and normal pulses in the upper extremities.  The 
strength also was normal except for slight bilateral grip 
weakness, and thumb abduction and opposition weakness 
slightly worse right than left.  Sensation was diminished to 
light touch and pin particularly in the median distribution 
bilaterally, left worse than right, also in bilateral ulnar 
distribution left worse than right.  He reported better 
sensation in the 5th digits than the 1st through 3rd 
bilaterally.  His deep tendon reflexes were brisk in the 
bilateral upper extremities, 3+ in biceps, triceps, 
brachioradialis, and finger flexors.   An EMG study showed 
electrodiagnostic evidence of bilateral median neuropathy by 
virtue of delayed sensory nerve peak latencies consistent 
with diagnosis of mild bilateral median neuropathy of the 
wrist.  The examiner noted that without prior/pre-operative 
studies, he could not state if this was a residual from the 
carpal tunnel surgeries.

The medical evidence since November 25, 2003 supports 
continued findings of mild incomplete paralysis of the median 
nerve.  The veteran has had ongoing complaints of numbness, 
pain, and weakness in the left hand and wrist and an EMG 
study in 2005 shows mild bilateral median neuropathy at the 
wrist.  While the 2005 examiner noted that he could not state 
this was related to the carpal tunnel surgeries without the 
post and pre operative studies, all doubt is resolved in the 
veteran's favor.  The x-ray findings of mild degenerative 
changes in the wrist have not been attributed to the left 
carpal tunnel syndrome.

Other than the staged ratings assigned, the level of 
impairment in the bilateral wrists and hands has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for the ratings 
assigned.  Therefore, any additional application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran reported on the April 2005 VA 
examination that he had been dropping tools at work and that 
his supervisors were getting upset with him because of this.  
He also submitted a copy of the leave he had used with his 
job at the U.S. Postal Service, mostly under the Family and 
Medical Leave Act, and a copy of his job description as a 
Maintenance Mechanic with Mail Processing Equipment.  The 
veteran's carpal tunnel symptoms are shown to have an effect 
on the veteran's job but the veteran is still shown to be 
able to maintain employment.  The evidence does not rise to 
the level of marked interference with employment.  The carpal 
tunnel syndrome also has not resulted in frequent periods of 
hospitalization.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.




ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for right carpal tunnel syndrome, effective June 9, 
2002 is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for right carpal tunnel syndrome, effective November 
1, 2002 is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for left carpal tunnel syndrome, effective June 9, 2002 is 
denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for left carpal tunnel syndrome, effective November 
25, 2003 is granted, subject to the rules and payment of 
monetary benefits.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


